Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/839333
    
        
            
                                
            
        
    

Parent Data15839333, filed 12/12/2017 Claims Priority from Provisional Application 62434556, filed 12/15/2016.



Allowable Subject Matter
Claims 9, 15 and 23-29 are allowed.   


Reasons for Allowance

Claims 9, 15, and 23-29 (re-numbered as 1-9) are allowed.  Claim 9 is drawn to a method of administering a pet food composition to a companion animal, the pet food composition comprising protein, carbohydrates, fat, fiber, and metabolites, the metabolites comprising gamma-glutamylleucine, creatinine and ethanolamine.   Prior art on record does not teach nor suggests gamma-glutamyl leucine in the composition as in claim 9. Claims 15 and 23-29 depend on claim 1 ,therefore, they are allowed. Prior art on record does not disclose or suggest administering the metabolite gamma-glutamylleucine to a companion animal (Applicant’s specification explicitly defines as a dog or cat).   

DECLARATION UNDER 37 C.E.R. §1.132

Applicants filed a declaration by dated 04/19/2022 was fully considered.  Applicants argue that alone, or even in combination of references as cited in the office action fails to disclose or suggest administering the metabolite gamma-glutamylleucine to a companion animal. Applicants further argued that none of the cited references actually disclose or suggest administering the metabolite gamma-glutamylleucine to a companion animal.    

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627